******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
                         APPENDIX
        SIDNEY PARKER v. COMMISSIONER
               OF CORRECTION*
           Superior Court, Judicial District of Tolland
                     File No. CV-12-4004958
             Memorandum filed February 19, 2015

                          Proceedings

  Memorandum of decision on petitioner’s petition for
writ of habeas corpus. Petition denied.
  Cheryl A. Juniewic, for the petitioner.
  Kelly A. Masi, senior assistant state’s attorney, for
the respondent.
                          Opinion

  BRIGHT, J.
                             I
                    INTRODUCTION
   The petitioner, Sidney Parker, brings this petition for
a writ of habeas corpus, claiming that his trial counsel’s
legal representation and advice regarding his decision
to plead guilty under the Alford doctrine was ineffec-
tive.1 By way of relief, the petitioner seeks an order
vacating his conviction and allowing him to withdraw
his plea.
  In count one of his amended petition, the petitioner
claims that his trial counsel, Attorney Michael Dolan,
was ineffective in that he: (1) failed to adequately advise
the petitioner of the elements of the charges to which
he was pleading guilty; (2) failed to adequately advise
the petitioner as to any defenses and/or mitigating cir-
cumstances, including intoxication; (3) failed to advise
the petitioner of the evidence and witnesses the state
would likely rely upon; (4) failed to adequately investi-
gate the petitioner’s case; (5) failed to adequately con-
sult with the petitioner regarding plea negotiations and/
or exercised undue influence over the petitioner during
those negotiations; and (6) failed to negotiate a better
plea deal for the petitioner.2
   This court held a trial on the merits of the petition
on September 10, 2014. The petitioner produced three
witnesses, himself, Attorney Dolan, and Dr. Kelly John-
son-Arbor, who testified as to how the petitioner’s men-
tal state was affected by smoking PCP prior to the
events that led to his conviction. The respondent, the
Commissioner of Correction, called two witnesses, Eric
Brown, who testified that the petitioner made incrimi-
nating statements to him, and Attorney Terri L. Sonnem-
ann, the assistant state’s attorney who prosecuted the
petitioner and negotiated his plea agreement with Attor-
ney Dolan. The court also received as exhibits the tran-
scripts from the petitioner’s court appearances,
including when he entered his plea and was sentenced,
the court record regarding the petitioner’s criminal
case, and correspondence from the petitioner and
Brown. The petitioner also filed a posttrial brief.
                            II
                 FINDINGS OF FACTS
   Based on the evidence presented, the court finds the
following facts. On December 20, 2009, the petitioner
was arrested and charged in the judicial district of Litch-
field with nine crimes arising from his alleged actions
on the night of December 19 into the early morning
hours of December 20 in Torrington. The charges
included attempted sexual assault in the first degree,
unlawful restraint the first degree, strangulation in the
third degree, assault in the third degree, interfering with
an officer, and four different drug charges.
   On August 10, 2010, with his case on the firm jury
list, the petitioner pleaded guilty under the Alford doc-
trine to one count of attempt to commit sexual assault
in the first degree in violation of General Statutes
§§ 53a-49 and 53a-70. As set forth by Attorney Sonnem-
ann, had the case gone to trial, the state was prepared
to prove the following facts. ‘‘This event occurred on
or about [December 20, 2009] in the town of Torrington
at about 1:40 in the morning when Torrington police
did receive a 911 call from the complainant’s sister.
. . . And the 911 call contains the complainant’s sister
screaming that the [petitioner] is trying to rape her
sister.
   ‘‘The complainant did give a statement to the police,
indicated that [the petitioner] had gone to her apart-
ment, they were watching a movie upstairs because
the cable box was broken downstairs. While they were
upstairs, [the petitioner] began to tell the complainant
that he loved her, that she was his soulmate, his Oreo.
He then held her on the bed by her neck and was
trying to remove her pants. There was a struggle. The
complainant’s sister at this point jumps on the [peti-
tioner] to try and get him off of her. She manages to
do that. The complainant flees into a hallway. There is
another struggle at that point involving the complain-
ant’s sister trying to protect the complainant. [The peti-
tioner] manages to get the complainant’s sister off of
him, grabs the complainant’s panties, rips them off, he
strikes the complainant’s sister and pursues the com-
plainant. [The complainant] goes to the neighbor’s. . . .
   ‘‘The [petitioner] has, at this point, grabbed the com-
plainant again, has her outside against a wall, tries to
rip her shirt and bra off. He strikes the complainant’s
sister again. Finally, the complainant is pleading with
the [petitioner] that he doesn’t need to rape her, please
calm down. He does that. The complainant flees into
an apartment and calls 911 again. Police arrive and the
[petitioner] is taken into custody.’’ Respondent’s Exh.
B, August 10, 2010 transcript, pp. 3–4.
  After reciting these facts, Attorney Sonnemann noted
that ‘‘[t]here is some evidence that the [petitioner] was
high on PCP at the time of the alleged offense, but,
nonetheless, the state believes it could have proven this
beyond a reasonable doubt. And the attempted sex,
one, Judge, is a general intent crime.’’ Id., at p. 4.
  The court then canvassed the petitioner. During that
canvass, the petitioner acknowledged that: (1) he had
enough time to talk to Attorney Dolan about his decision
to plead guilty; (2) he was satisfied with Attorney
Dolan’s representation; (3) he went over with Attorney
Dolan all of the evidence that could be used against
the petitioner at trial; (4) he went over with Attorney
Dolan the elements of the offense, as well as the maxi-
mum and mandatory minimum sentences for the
offense. Id., at pp. 4–5. The petitioner also acknowl-
edged that he would have to register for life as a sex
offender. Id., at p. 5. The petitioner also acknowledged
that his guilty plea was not the product of any threats
or promises. Id., at p. 8.
  While the court acknowledged the parties’ agreement
to a sentence of eight years of incarceration, followed
by seven years of special parole, the matter was contin-
ued so that the petitioner could coordinate the running
of his sentence with a four year sentence he was going
to receive out of Waterbury on a drug charge and a
violation of probation. By agreement, the sentences on
both cases would run concurrently. Consequently, on
September 3, 2010, the petitioner returned to court to
be sentenced on the sexual assault charge, to which
he had pleaded guilty. Prior to the court’s imposing
sentence, Attorney Sonnemann disclosed to the court
that on the Friday before the petitioner pleaded guilty,
the complainant had been arrested on ‘‘a matter which
could be used by defense counsel for purposes of cross-
examination had the matter proceeded to trial.’’ Id.,
September 3, 2010 transcript, p. 3. While the record
reflects that the petitioner may have known of the arrest
prior to entering his guilty plea, Attorney Sonnemann
did not learn of it until after the petitioner pleaded
guilty. In any event, the petitioner was notified on the
record of his right to file a motion to vacate his guilty
plea. He chose instead to be sentenced so that the
sentence in this case and his Waterbury case could
begin running at the same time.3 Pursuant to the parties’
agreement, the trial court sentenced the petitioner to
eight years of incarceration, followed by seven years
of special parole. The state entered nolles on the other
eight counts with which the petitioner was charged.
   The petitioner’s plea agreement was the product of
protracted negotiations between Attorney Dolan and
Attorney Sonnemann. The petitioner retained Attorney
Dolan shortly after he was arrested. Attorney Dolan
had previously represented the petitioner on a sexual
assault charge in the judicial district of Waterbury. After
a trial to a jury in that matter, the petitioner was found
not guilty.
   After being arrested and before retaining Attorney
Dolan, the petitioner was briefly held on a $250,000
bond. During that time, the petitioner shared a cell with
Brown, who was facing charges in the judicial district
of Waterbury. In late December/early January, Brown
sent a letter to ‘‘Michael—Chris,’’ claiming that the peti-
tioner had made incriminating statements to Brown
about the events in Torrington. Petitioner’s Exh. 3.4
In particular, the letter stated that the petitioner ‘‘told
[Brown] how [the petitioner] attacked the two girls at
the house and what happened.’’ Id. In the letter, Brown
offered his full cooperation if someone would ‘‘put a
word to the prosecutor about getting me the help I
need.’’ Id. Brown testified credibly in this matter about
what the petitioner told him while they were incarcer-
ated together. The petitioner told Brown that he was
with two sisters. The petitioner said that he attacked
one of the sisters and that the other jumped on the
petitioner’s back to try to help her sister. In the process,
one of the sisters had a tooth knocked out. The peti-
tioner told Brown that he attacked the one sister
because he thought one of them had taken some money
or drugs from him. The petitioner also told Brown that
it was snowy and icy the night he was arrested, that
he ran outside with half his clothes, and that the police
tased him. The petitioner also told Brown that he owned
a barber shop and that he owned dogs. There was no
evidence that Brown could have received any of the
foregoing information from anyone other than the peti-
tioner. Furthermore, other evidence established that
the petitioner and Brown discussed their cases with
each other while incarcerated together. The petitioner
acknowledged that he recommended Attorney Dolan
to Brown. He told Brown that Attorney Dolan had pre-
viously represented him on the earlier sexual assault
charge on which the petitioner was found not guilty.
Consequently, Brown retained Dolan to represent him
on his pending criminal charges in Waterbury.
   The petitioner did eventually post the $250,000 bond
and was released. However, shortly thereafter, the peti-
tioner was incarcerated on the drug and violation of
probation charges out of Waterbury and did not post
bail. On March 16, 2010, the petitioner’s bond was
increased by $100 on his Litchfield case, so that he
could earn pretrial jail credit on that matter.
   The evidence established that by May 25, 2010, Attor-
ney Dolan was representing both the petitioner and
Brown. On that date, the state gave Attorney Dolan a
copy of Brown’s letter. Brown showed the petitioner
the letter during a court appearance that day. Con-
cerned that one of his clients was offering to provide
evidence against another client, Attorney Dolan dis-
cussed the potential conflict of interest with the peti-
tioner. The petitioner was steadfast in his decision to
keep Attorney Dolan as his counsel for the Litchfield
case. To make that clear, the petitioner executed a
handwritten waiver that Attorney Dolan drafted. Peti-
tioner’s Exh. 2. That waiver, dated May 25, 2010, reads
as follows. ‘‘I am aware of the letter Eric Brown wrote.
I understand this could create a conflict. At this time,
I am waiving the potential conflict. I understand I can
consult a lawyer regarding this issue.’’ Id.
  At the time that Attorney Dolan and the petitioner
became aware of Brown’s letter, Attorney Dolan and
Attorney Sonnemann had already been involved in plea
negotiations. The state’s first offer was a sentence of
fifteen years, execution suspended after eight years of
incarceration, followed by twenty years of probation.
The most troubling part of the offer to the petitioner
was the twenty years of probation. Consequently, after
further negotiations with Attorney Sonnemann, Attor-
ney Dolan was able to secure a second offer of eight
years of incarceration, followed by seven years of spe-
cial parole. By substituting special parole for probation,
the petitioner would only be exposed to incarceration
beyond his initial eight year term for no more than
seven years. In addition, every day of special parole
the petitioner successfully completed would reduce his
exposure to future incarceration by one day. The same
would not be true on probation, where the petitioner
would still be exposed to seven years of incarceration
if he violated his probation any time during the twenty
year probationary period.
   At a hearing on June 8, 2010, with the petitioner
present, Attorney Sonnemann informed the court that
the parties had been involved in plea negotiations, an
offer and counteroffer had been made, and that the
state had made a final offer. Respondent’s Exh. B, June
8, 2010 transcript, p. 2. While the transcript from the
hearing does not describe the offer, the recollections of
Attorney Dolan, the petitioner and Attorney Sonnemann
were consistent that the state’s final offer was eight
years, followed by seven years of special parole. Attor-
ney Sonnemann reported that the petitioner wanted
time to consider the offer, and the matter was continued
to July 7 for the petitioner to accept or reject the offer.
  At that hearing, counsel also discussed with the court
the potential conflict Attorney Dolan faced because he
represented both the petitioner and Brown. The trial
court expressed its concerns that if the petitioner’s
matter went to trial Attorney Dolan would have a diffi-
cult time cross-examining his other client, Brown. The
court further informed the petitioner that if the case
went to trial, Attorney Dolan would likely have to with-
draw from representing him. The petitioner told the
court that he understood the conflict, but wanted to
waive the conflict to allow Attorney Dolan to continue
to represent him through the plea bargaining process.
Attorney Dolan also informed the court that he was
going to immediately withdraw as Brown’s attorney in
his Waterbury case, which he did the next day.
   At his next court appearance on July 7, the petitioner
requested additional time to consider the state’s offer.
The state and the court agreed, and the matter was
continued until July 20. The court informed Attorney
Dolan and the petitioner: ‘‘If [the petitioner’s] not going
to accept [the offer], it’s going to be withdrawn. And
then if he has to get a new lawyer, I will give him time.
But that new lawyer is not going to be able to come in
and renegotiate the case. Just so that’s clear.’’ Id., July
7, 2010 transcript, p. 4. The petitioner nodded his under-
standing. Id.
   The petitioner next appeared in Litchfield Superior
Court on July 20. After discussing the matter with the
petitioner, Attorney Dolan asked for another continu-
ance to do further investigation. In particular, the peti-
tioner informed Attorney Dolan of a potential
exculpatory witness and that the complaining witness
may have been arrested. Id., July 20, 2010 transcript,
p. 2. The state opposed any continuance to consider
the offer and asked that the matter be placed on the
firm jury list. The court agreed and noted that all offers
were withdrawn. Id., at pp. 2–3. The petitioner then
changed his mind, and decided to accept the state’s
offer. After the petitioner entered a guilty plea under
the Alford doctrine to attempted sexual assault in the
first degree, the court vacated the plea when the peti-
tioner stated during the court’s canvass that he was not
satisfied with Attorney Dolan. Id., at p. 7. The court
placed the case on the firm jury list for September 3.
The petitioner then immediately tried to again plead
guilty, but the court refused to let him do so. Id., at p. 8.
   Evidently, the state and the trial court reconsidered
their positions as the petitioner was returned to Litch-
field Superior Court on August 10, where he accepted
the state’s offer and entered his plea as set forth in
greater detail previously.5 The petitioner was then sen-
tenced, consistent with the plea agreement, on Septem-
ber 3.
   Throughout the plea negotiations, one issue that was
a point of contention was the petitioner’s state of mind
on the night of the incident. Attorney Dolan argued to
Attorney Sonnemann that the petitioner was intoxi-
cated and under the effects of PCP, thereby negating
any intent to commit a sexual assault. Attorney Sonnem-
ann was not persuaded because the evidence showed
that the petitioner had made advances toward the com-
plaining witness and efforts to get together with her
in the days leading up to the assault. In addition, the
petitioner faced a number of other charges, including
four drug charges, as to which his intoxication or PCP
use would not be a defense. Attorney Sonnemann also
knew that the petitioner had twelve prior convictions
between 1993 and 2009, including three for the sale of
narcotics. As a result, on the drug charges alone in
Litchfield, the petitioner faced decades of incarceration
as a subsequent offender. For all of the reasons, the
state was not willing to consider any proposed plea
agreement less severe than the final offer the peti-
tioner accepted.
  Additional facts will be discussed as necessary.
                             III
                       DISCUSSION
   It is now well established that ‘‘[a] criminal defendant
is constitutionally entitled to adequate and effective
assistance of counsel at all critical stages of criminal
proceedings. Strickland v. Washington, [466 U.S. 668,
686, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984)]. This right
arises under the sixth and fourteenth amendments to
the United States constitution and article first, § 8, of
the Connecticut constitution.’’ Copas v. Commissioner
of Correction, 234 Conn. 139, 153, 662 A.2d 718 (1995).
The United States Supreme Court has recently held that
pretrial negotiations implicating the decision whether
to plead guilty is a critical stage in criminal proceedings
for purposes of the sixth amendment right to the effec-
tive assistance of counsel. See Missouri v. Frye,
U.S.     , 132 S. Ct. 1399, 1405, 182 L. Ed. 2d 379 (2012);
Lafler v. Cooper,         U.S.     , 132 S. Ct. 1376, 1384,
182 L. Ed. 2d 398 (2012); Padilla v. Kentucky, 559 U.S.
356, 373, 130 S. Ct. 1473, 176 L. Ed. 2d 284 (2010). ‘‘In
today’s criminal justice system . . . the negotiation of
a plea bargain, rather than the unfolding of a trial, is
almost always the critical point for a defendant.’’ Mis-
souri v. Frye, supra, 1407. Similarly, ‘‘[o]ur Supreme
Court has recognized that pretrial negotiations implicat-
ing the decision of whether to plead guilty is a critical
stage, and, therefore, a defendant is entitled to adequate
and effective assistance of counsel at this juncture of
the criminal proceedings. Copas v. Commissioner of
Correction, [supra, 153].’’ Ebron v. Commissioner of
Correction, 120 Conn. App. 560, 567, 992 A.2d 1200
(2010), rev’d in part on other grounds, 307 Conn. 342,
53 A.3d 983 (2012), cert. denied sub nom. Arnone v.
Ebron,       U.S.      , 133 S. Ct. 1726, 185 L. Ed. 2d 802
(2013). The decision to plead guilty is ‘‘ordinarily the
most important single decision in any criminal case.’’
(Internal quotation marks omitted.) Id., 572. ‘‘During
plea negotiations defendants are entitled to the effective
assistance of competent counsel.’’ (Internal quotation
marks omitted.) Lafler v. Cooper, supra, 1384. ‘‘Any-
thing less . . . might deny a defendant effective repre-
sentation by counsel at the only stage when legal aid
and advice would help him.’’ (Internal quotation marks
omitted.) Missouri v. Frye, supra, 1408. ‘‘Although this
decision [whether to plead guilty] is ultimately made
by the defendant, the defendant’s attorney must make
an informed evaluation of the options and determine
which alternative will offer the defendant the most
favorable outcome. A defendant relies heavily upon
counsel’s independent evaluation of the charges and
defenses, applicable law, the evidence and the risks
and probable outcome of a trial. The right to effective
assistance of counsel includes an adequate investiga-
tion of the case to determine facts relevant to the merits
or to the punishment in the event of conviction.’’ Copas
v. Commissioner of Correction, supra, 154.
  To establish his claim of ineffective assistance, the
petitioner has the burden to show that ‘‘(1) counsel’s
representation fell below an objective standard of rea-
sonableness, and (2) counsel’s deficient performance
prejudiced the defense because there was a reasonable
probability that the outcome of the proceedings would
have been different had it not been for the deficient
performance.’’ (Emphasis in original.) Johnson v. Com-
missioner of Correction, 285 Conn. 556, 575, 941 A.2d
248 (2008). ‘‘The first prong requires a showing that
counsel made errors so serious that counsel was not
functioning as the counsel guaranteed the defendant
by the [s]ixth [a]mendment.’’ (Internal quotation marks
omitted.) Id., 576, quoting Strickland v. Washington,
supra, 466 U.S. 687. With respect to the prejudice prong
for claims of ineffective assistance when the conviction
resulted from a guilty plea, the petitioner must demon-
strate ‘‘that there is a reasonable probability that, but
for counsel’s errors, [the defendant] would not have
pleaded guilty and would have insisted on going to
trial.’’ (Internal quotation marks omitted.) Johnson v.
Commissioner of Correction, supra, 576, quoting Hill
v. Lockhart, 474 U.S. 52, 59, 106 S. Ct. 366, 88 L. Ed. 2d
203 (1985); Carraway v. Commissioner of Correction,
144 Conn. App. 461, 476, 72 A.3d 426 (2013), cert.
granted on other grounds, 312 Conn. 925, 95 A.3d 521
(2014).6
   When assessing trial counsel’s performance, the
habeas court is required to ‘‘indulge a strong presump-
tion that counsel’s conduct falls within the wide range
of reasonable professional assistance . . . .’’ Strick-
land v. Washington, supra, 466 U.S. 689. The United
States Supreme Court explained:
   ‘‘A fair assessment of attorney performance requires
that every effort be made to eliminate the distorting
effects of hindsight, to reconstruct the circumstances
of counsel’s challenged conduct, and to evaluate the
conduct from counsel’s perspective at the time.
Because of the difficulties inherent in making the evalu-
ation, a court must indulge a strong presumption that
counsel’s conduct falls within the wide range of reason-
able professional assistance; that is, the defendant must
overcome the presumption that, under the circum-
stances, the challenged action might be considered
sound trial strategy. . . . There are countless ways to
provide effective assistance in any given case. Even the
best criminal defense attorneys would not defend a
particular client in the same way.’’ (Citation omitted;
internal quotation marks omitted.) Id.
   Applying the Strickland-Hill test here, the court finds
that the petitioner has failed to meet his burden under
either prong of the test as to any of his claims.
   The petitioner’s first claim is that Attorney Dolan
failed to adequately advise him of the elements of the
crime to which he pleaded guilty. This claim is without
merit. Attorney Dolan testified credibly that he dis-
cussed with the petitioner what the state would have
to prove on each of the charges he faced. In particular,
although he could not remember exactly when, Attor-
ney Dolan discussed the concept of specific and general
intent. In fact, Attorney Dolan had discussed that very
topic with the petitioner in connection with the earlier
sexual assault trial at which Attorney Dolan represented
the petitioner. Furthermore, when the petitioner
entered his guilty plea on August 10, both he and Attor-
ney Dolan acknowledged to the court that they had
discussed the elements of the offense. Given the peti-
tioner’s extensive experience with the criminal justice
process, both with guilty pleas and trials, his claim
now that Attorney Dolan never discussed with him the
elements of the crimes with which he was charged is
just not credible.
   The petitioner’s second claim is that Attorney Dolan
failed to advise the petitioner as to any defenses or
mitigating circumstances. In particular, the petitioner
claims that Attorney Dolan failed to advise the peti-
tioner that his intoxication could have negated the req-
uisite intent required for attempted sexual assault in the
first degree. In support of this argument, the petitioner
presented the testimony of Dr. Johnson-Arbor. Dr. John-
son-Arbor has taught, practiced and written in the field
of toxicology. Based on her conversation with the peti-
tioner and a review of his medical records, as well as
police reports and witness statements relating to the
incident, Dr. Johnson-Arbor opined that at the time he
assaulted the sisters, the petitioner had both cocaine
and PCP in his system. She further testified that PCP
intoxication can cause a person to be dissociated, mean-
ing that his mind does not realize the actions his body
is taking. She further opined that the petitioner was in
such a dissociative state on the night of the assault and,
more likely than not, did not know what he was doing
around the time of the assault.
  On cross-examination, Dr. Johnson-Arbor acknowl-
edged that she could not say when the dissociative state
began. She also acknowledged that periods of lucidity
can occur during such a state. Finally, she acknowl-
edged that a person in a dissociative state would not
think to provide water as a substitute for urine to avoid
testing positive for drugs or alcohol. There was evi-
dence that the petitioner did just that after being
arrested.
  The petitioner argues that Attorney Dolan was defi-
cient in his performance because he did not retain some-
one like Dr. Johnson-Arbor. He further argues that had
Attorney Dolan done so, the petitioner would not have
pleaded guilty to attempted sexual assault in the first
degree.
  The petitioner has failed to prove either contention.
First, given the posture of the case when the petitioner
entered his guilty plea, the court cannot say that Attor-
ney Dolan was deficient for not retaining a toxicology
expert. The evidence is clear that Attorney Dolan had
discussed with the petitioner a possible intoxication
defense. That defense also played a prominent role in
Attorney Dolan’s negotiations with Attorney Sonnem-
ann. In fact, Attorney Sonnemann made specific refer-
ence to the defense when the petitioner entered his
guilty plea. Consequently, the petitioner was fully aware
that he could have raised such a defense when he
pleaded guilty.
   The petitioner also knew that it was very unlikely
that Attorney Dolan would be his counsel at trial, where
such an expert might be needed. The trial court made
it clear to the petitioner two months before he entered
his guilty plea that Attorney Dolan would likely have
to withdraw from the case due to the conflict between
the petitioner and Brown. The trial court also told the
petitioner that he would be given time to work with a
new attorney to prepare for trial. The court cannot say
that it was unreasonable for Attorney Dolan not to
retain a toxicology expert when he knew he most likely
would not be trying the case and another attorney
would be.
   Second, the court is not persuaded that the lack of
a toxicology expert prejudiced the petitioner. Even if
he had such an expert, the petitioner knew that the
case against him was strong. As Attorney Sonnemann
noted, the state had evidence to show that the petitioner
had made advances toward the complaining witness.
He also knew that Brown was prepared to testify against
him and recount details Brown learned from the peti-
tioner. Such evidence would be inconsistent with a
defense that the petitioner was so intoxicated that he
could not appreciate what he was doing. So would the
evidence that the petitioner attempted to provide a false
sample for the purpose of a drug test following his
arrest. And, as noted previously, Dr. Johnson-Arbor
made certain concessions during cross-examination
that made her opinion far from definitive. Furthermore,
the petitioner knew that he faced four drug charges, as
to which the defense of intoxication would provide him
no help. In fact, there does not appear to be any defense
to those charges.
  The evidence also established that the petitioner was
highly motivated to plead guilty when he did, and to
dispose of his case with his Waterbury case. By resolv-
ing both cases at the same time, the petitioner was able
to run his sentences concurrently and to maximize the
benefit of his pretrial jail credits. Consequently, the
petitioner chose to plead guilty in Litchfield despite
knowing that he would have to plead guilty to attempted
sexual assault in the first degree and register as a sex
offender for life. He chose to plead guilty even though
the trial court told him that the court would give him
time to consult with a new attorney if he chose to go
to trial. He did so despite knowing that the complaining
witness had recently been arrested and that the arrest
could be used to impeach her at trial. Even when offered
the option of filing a motion to set aside his guilty plea
because of this new information, the petitioner chose
to be sentenced to assure the benefits of his coordinated
pleas in Litchfield and Waterbury.
  Based on all of the foregoing, the court concludes
that there is no reasonable possibility that the petitioner
would have made a different decision had Attorney
Dolan retained a toxicology expert like Dr. Johnson-
Arbor.
   The petitioner’s third claim is that Attorney Dolan
failed to advise him of the evidence the state had to
present against him. In particular, the petitioner testi-
fied that Attorney Dolan did not provide him copies of
all the police reports and witness statements related to
his case. The petitioner also argues that Attorney Dolan
failed to review with him the physical evidence seized
from the scene.
   This claim requires little discussion. The petitioner
presented none of this material to the court during the
trial of this matter. Thus, the court is in no position to
determine whether Attorney Dolan’s performance was
deficient or whether the petitioner was in any way preju-
diced. It was the petitioner’s burden to prove this claim,
and he failed to do so.
   The petitioner similarly argues that Attorney Dolan
was deficient in not advising him of the witnesses the
state would present at trial. There is no evidence to
support this claim. Attorney Dolan testified that he told
the petitioner that the complainant, her sister and police
officers would be witnesses at the criminal trial. The
court found Attorney Dolan’s testimony to be credible.
Furthermore, the petitioner was told by both Attorney
Dolan and the trial court that Brown could testify
against the petitioner. The petitioner has failed to iden-
tify any particular potential witness he was unaware
of. Nor has he presented any evidence as to how the
knowledge of any particular witness would have
affected his decision to plead guilty. The claim is with-
out merit.
   The petitioner next argues that Attorney Dolan failed
to adequately investigate a defense. This is a rehashing
of the petitioner’s argument regarding Attorney Dolan’s
failure to hire a toxicology expert. The court has already
addressed this claim. For the reasons previously stated,
the petitioner has failed to prove either deficient perfor-
mance or prejudice.
  The petitioner also makes several arguments relating
to the manner in which Attorney Dolan advised him
regarding his guilty plea. First, he claims that Attorney
Dolan advised the petitioner that if he pleaded guilty
under the Alford doctrine, he could later reopen his
case and retry it. The petitioner’s testimony was just
not credible. Attorney Dolan is an experienced criminal
defense attorney. If Attorney Dolan advised the peti-
tioner as claimed, then he purposely deceived him. Yet
Attorney Dolan had no motivation to do so. There was
no evidence that Attorney Dolan bore any animus
toward the petitioner. To the contrary, the petitioner
was a repeat client. Nor was Attorney Dolan concerned
with trying to avoid a trial. He knew that if the case
went to trial, he would almost certainly have to with-
draw from the case.
   The petitioner’s claim is further undermined by the
transcript of his plea canvass. Twice during that can-
vass, the petitioner acknowledged that once he pleaded
guilty, there would not be a trial. Respondent’s Exh. B,
August 10, 2010 transcript, p. 8. He also acknowledged
that there would be no appeal from the conviction. Id.
The petitioner also acknowledged to the court that he
could not come back to court and ask that his plea be
vacated. Id. At no point did he ask the court about the
advice he claims Attorney Dolan provided. He did not,
despite the fact that both his aborted and final plea
canvasses show that the petitioner was not reticent
about raising any concerns he might have.
   Similarly unpersuasive is the petitioner’s claim that
Attorney Dolan misled him regarding the charge the
petitioner would have to plead guilty to. The petitioner
claims that he thought the charge he would plead guilty
to was assault, not a sexual assault. The petitioner was
clearly told on July 20, 2010, that he was being asked
to plead guilty to attempted sexual assault in the first
degree. When the court vacated his plea after the peti-
tioner said that he was not satisfied with Attorney
Dolan, the petitioner made repeated attempts to rein-
state his guilty plea to that charge. He then had three
weeks to consider his options before returning to court
and again pleading guilty to attempted sexual assault
in the first degree. There is no question that the peti-
tioner was fully advised and understood the charge he
was pleading guilty to.
   The petitioner also claims that Attorney Dolan exer-
cised undue influence upon him to plead guilty. In par-
ticular, he claims that the potential conflict with Brown
was used to coerce the petitioner to plead guilty. The
evidence does not support this claim. The evidence
showed that Attorney Dolan reviewed Brown’s letter
with the petitioner when he became aware of it. The
evidence was also clear that the petitioner wanted
Attorney Dolan to stay on his case despite the conflict.
The petitioner signed a waiver confirming that fact and
told the court the same thing when he was canvassed
on June 8, 2010. The transcript from the hearing that
day shows that the petitioner was in no way coerced.
He was simply informed by the court of the issues
created by the conflict and asked if he wished to waive
the conflict for plea negotiations. One month later, on
July 7, the court told the petitioner that if he wanted
to go to trial, the court would give him time to get a
new lawyer. It is hard to imagine what more Attorney
Dolan or the court could have done for the petitioner
under the circumstances.
  The petitioner’s final claim is that Attorney Dolan
was deficient in not negotiating a better plea deal by
using a toxicology expert to buttress his intoxication
defense. Again, there is no evidence to support the
petitioner’s claim. It is pure speculation that the state
would have made a better offer if Attorney Dolan had
retained a toxicology expert. To the contrary, Attorney
Sonnemann and Attorney Dolan both testified credibly
that much of their negotiations centered on such a
defense, but that the state gave it little credence. This
fact was confirmed by Attorney Sonnemann’s com-
ments when the petitioner entered his guilty plea. In
the end, the final offer the petitioner accepted was the
product of protracted and contentious negotiations, and
there was no evidence to suggest that there was any
possibility that the petitioner was going to do any better.
In fact, Attorney Dolan was able to negotiate away
the twenty years of probation to which the petitioner
objected and get the incarcerated portion of the sen-
tence close to the six years the petitioner was aiming
for. The petitioner has failed to prove either deficient
performance or prejudice.
                                       IV
                              CONCLUSION
   For the foregoing reasons, the petition is denied.
   * Affirmed. Parker v. Commissioner of Correction, 169 Conn. App. 421,
      A.3d     (2016).
   1
     See North Carolina v. Alford, 400 U.S. 25, 37, 91 S. Ct. 160, 27 L. Ed. 2d
162 (1970).
   2
     The amended petition also includes a count two, which alleges ineffective
assistance of counsel against a second attorney, Thomas Nalband. That
count was withdrawn by the petitioner at the beginning of his trial.
   3
     Although not mentioned explicitly in the transcript, the court infers,
partly from the petitioner’s testimony in this matter, that the petitioner was
concerned, at least in part, with how his pretrial jail credit would be applied
if he was not sentenced out of both courts on the same day. Had he only
been sentenced on the Waterbury matter he likely would have lost the
benefit of any pretrial confinement credits on the Litchfield matter. At the
time of his plea, the petitioner had been held in lieu of bond on both matters
for approximately six months. Respondent’s Exh. A.
   4
     The court received no evidence as to who the intended or actual recipi-
ents of the letter were. Although Brown testified about his conversations
with the petitioner, he was asked no questions about the letter. The peti-
tioner, though, was able to identify the handwriting on the letter as Brown’s.
And it is clear that the letter was actually sent, as the testimony established
that the state ultimately produced a copy of the letter to Attorney Dolan
and he showed it to the petitioner.
   5
     The petitioner testified that after the state made its final offer, he asked
Attorney Dolan to make one last effort to get the state to reduce its offer
to six years of incarceration. Attorney Dolan refused because it would have
been fruitless in light of the state’s position that its offer was, in fact, final.
   6
     The Supreme Court granted certification to appeal from the Appellate
Court’s decision, ‘‘limited to the following issue: ‘Did the Appellate Court
properly determine that the trial court applied the wrong legal standard in
assessing the petitioner’s claims?’ ’’ The legal standard at issue in Carraway
is the prejudice prong determination when there is a claim of ineffective
assistance of counsel arising from guilty plea cases.